Citation Nr: 1208568	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-47 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 30, 1976, for the grant of service connection for schizophrenic reaction, to include on the basis of clear and unmistakable error (CUE) in prior rating decisions.


REPRESENTATION

Appellant represented by:	James P. Coletta, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 through July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), which denied entitlement to an effective date prior to December 30, 1976, for the grant of service connection for schizophrenic reaction, to include on the basis of CUE.  In October 2009 and in March 2010, the Veteran testified, respectively, at an RO hearing before a Decision Review Officer and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of each hearing has been obtained and associated with the claims file for the Board's consideration and review.

In May 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion between the appellant and the Secretary of VA to vacate that part of a July 2010 Board decision that denied an effective date prior to December 30, 1976, for the grant of service connection for schizophrenic reaction, but preserve the Board's determination that an October 1952 rating decision was non-final with respect to that part of the rating decision that, sua sponte, denied service connection for schizophrenia.  The basis for the vacatur was because the Board did not provide authority or adequately explain why the claim for service connection for schizophrenia that was denied in the October 1952 rating decision was rendered nonexistent merely for not originating with the Veteran.  After affording the Veteran and his representative appropriate time to respond or submit additional evidence and argument, the matter is now properly before the Board for appellate adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  By August 1946 rating decision, the RO granted service connection for neurasthenia and assigned a 10 percent disability rating, effective from July 18, 1946. The rating was later reduced to noncompensable, effective in November 1948.

2.  The August 1946 RO rating decision was supported by the evidence then of record and was consistent with VA law and regulations then in effect. 

3.  Prior to October 1952, no formal or informal claim of entitlement to service connection for schizophrenic reaction or for schizophrenia was received.

4.  On VA examination conducted in September 1952, the examiner opined that the Veteran's non-service-connected diagnosis of schizoid personality, which was previously diagnosed in 1948, had since developed into active schizophrenia.

5.  By October 1952 rating decision, the RO denied a compensable rating for the service-connected anxiety reaction and also determined, sua sponte, that the Veteran's schizophrenia was not related to the neurotic depressive reaction shown during service.  In so doing, a claim for service connection for schizophrenia is deemed to have been filed on the Veteran's behalf in October 1952 and was denied by the RO.  

6.  In a letter dated in October 1952, the Veteran was only notified of the denial of a compensable rating for his service-connected nervous condition; the letter did not specifically mention the denial of service connection for schizophrenia. 

7.  The Veteran did not file an appeal as to the denial of a compensable rating for his service-connected nervous condition; thus the October 1952 rating decision was final as to that portion of the decision. 

8.  Because of the lack of notification to the Veteran, the October 1952 rating decision was non-final as to the denial of service connection for schizophrenia and the claim remained pending. 

9.  In a letter dated December 30, 1976, for the first time, the Veteran's representative, on his behalf, claimed service connection for schizophrenia as a maturation of his service-connected anxiety reaction. 

10.  On VA examinations conducted on March 19, 1976, and in March 1977, the examiner opined that the Veteran's schizophrenia was a maturation of his previous diagnoses of anxiety neurosis and schizoid personality. 

11.  By November 1978 decision, the Board granted service connection for schizophrenia, thereby subsuming the non-final part of the October 1952 rating decision that denied VA compensation for schizophrenia.

12.  By rating decision dated March 1979, the RO implemented the Board's allowance of service connection for schizophrenia and assigned a 100 percent rating and an effective date of December 30, 1976, for the compensation award.

13.  Because of the lack of notification to the Veteran, the March 1979 rating decision was non-final as to the effective date assigned for the award of service connection for schizophrenia and this matter remained pending.

14.  March 19, 1976, is the earliest date on which it is factually ascertainable that the Veteran's entitlement to direct service connection for schizophrenia arose.


CONCLUSIONS OF LAW

1.  The August 1946 final RO rating decision was not a product of CUE.  38 C.F.R. § 3.105(a) (2011). 

2.  The non-final portion of the October 1952 rating decision that denied service connection for schizophrenia was subsumed by a November 1978 Board decision and cannot be revised or considered under a CUE claim.  38 C.F.R. §§ 3.105(a), 20.1104 (2011). 

3.  The August 2008 RO rating decision which denied an effective date earlier than December 30, 1976 for the grant of service connection for schizophrenic reaction is not final and cannot be revised or considered under a CUE claim.  38 C.F.R. § 3.105(a) (2011). 

4.  The March 1979 rating decision is non-final; an effective date of March 19, 1976, is warranted for the grant of service connection for schizophrenia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

(a.)  The Veterans Claims Assistance Act of 2000 and VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to the claim for an earlier effective date, the Board notes that VCAA notice or development is not required because those claims cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Moreover, with earlier effective date claims, the law and not the facts are dispositive; thus there is no reasonable possibility that further assistance to the Veteran would substantiate his claim and the provisions of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  The Board notes, however, that the Veteran was sent a letter in March 2010, informing him of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra. Moreover, he has not alleged any error in VCAA notice before any forum involved in the adjudication of the present claim, including before the United States Court of Appeals for Veterans Claims (Court).  The Board also notes that part of the present claim for an earlier effective date is predicated on allegations of CUE in prior rating decisions.  In that regard, the Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the impact of the VCAA to the CUE claim in this matter is not necessary. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim. It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  General due process considerations have been satisfied. 38 C.F.R. § 3.103 (2011).  The Veteran and his representative have been accorded ample opportunity to present evidence and argument on this matter as the appeal wended its way from the RO to the Board and up to the Court before returning again to the Board.  The Veteran has also expressly declared that he had no further evidence or argument to submit in a recent written and signed statement dated in September 2011.  In short, the Board believes that the earlier effective date issue was properly developed for appellate purposes.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran, and no useful purpose would be served in remanding this matter for yet more development.  


(b).  Factual Background 

Service treatment records show that the Veteran was discharged from active duty on a Certificate of Disability for Discharge because of neurotic depressive reaction, severe, subacute, manifested by crying spells, half-hearted threats of suicide, emotional lability, and a strong maternal attachment. 

Received from the Veteran in August 1946, was an Application for Pension or Compensation for Disability Resulting from Active Military or Naval Service.  In the section regarding the nature of disease or injury on account of which the claim was made and the date each began, he indicated he had "nervousness" in June 1946. 

By rating decision dated in August 1946, the RO granted service connection for neurasthenia and assigned a 10 percent disability rating, effective from July 18, 1946.  By letter dated in August 1946, the Veteran was advised that he was awarded compensation on account of disability resulting from a nervous condition held to have been incurred or aggravated during his World War II service. 

In October 1946, the RO certified that the Veteran had less than 90 days of service and that it was determined by a rating action that the disability for which the Veteran was discharged was incurred in service in World War II, and that he was therefore eligible for benefits under Title Veteran, Public Law 346, 78th Congress. 

On a VA examination in August 1948, it was noted that the Veteran had a nervous condition which was incurred in service in 1946.  He complained he could not sleep well, that noise and crowds of people bothered him, and that he was generally nervous.  He had been a clerk in a confectionary store for eight months.  On mental status examination he was found to be phlegmatic, indifferent, dull, clean, and cooperative.  His affect was somewhat flat and his replies were at times evasive.  He had no hallucinations or delusional ideas, and his mental grasp and capacity appeared to be intact, but at best he appeared to be only borderline, with partial insight and fair judgment.  The diagnoses included schizoid personality and anxiety reaction, mild, chronic, manifested by intermittent pains in the back without organic bases, anxiousness, restlessness, and blunted affect.  The VA neuropsychiatrist opined that a considerable part of the Veteran's psychogenic manifestations were conversions, and that his predisposition was severe as a result of his schizoid personality, early neurotic patterns, and back injury during childhood.  The neuropsychiatrist also opined that the Veteran had no occupational impairment or social handicap. 

By September 1948 rating decision, and based on the findings made on the August 1948 VA examination, the RO assigned a noncompensable disability rating for psychoneurosis, anxiety type, effective from November 27, 1948. 

By letter dated in September 1948, the RO advised the Veteran that based on a review of the VA report dated in August 1948, it was contemplated to reduce the rating for his service-connected nervous condition from 10 percent to noncompensable under the 1945 Schedule for Ratings.  The RO further advised that the Veteran had a period of 60 days from the date of the letter to submit any evidence he may have or may be able to secure, to show why the contemplated reduction should not be effectuated. 

Received in July 1952 was a letter dated in June 1952 from a private physician, Dr. Dee, who indicated the Veteran had been under his care since 1946 for a nervous condition, and indicated that at times the Veteran was unable to sleep and had severe nightmares. 

On VA examination in August 1952, the Veteran reported that his nervous condition had become worse, and complained of nightmares, being unable to sleep, high blood pressure, and sleepwalking.  The examiner noted that the Veteran was examined and diagnosed in 1948 with schizoid personality and anxiety reaction; the examiner opined that since that time, the Veteran's schizoid personality developed into active schizophrenia.  On mental status examination he showed considerable flattening of affect and admitted suffering from hallucinations.  The examiner indicated there was no insight present and seemingly no idea on the part of the Veteran that these things are abnormal.  The examiner also noted that with these symptoms, the Veteran tended to remain by himself and avoid contact with other people.  The diagnosis was schizophrenic reaction, type undetermined, moderate, manifested by flattening of affect, and auditory and visual hallucinations.  The examiner opined that the precipitating stress was minimal, noting that the Veteran had two months of basic training.  It was noted that he had a long history of poor adjustment with nervousness and difficulty in holding any type of job, and that his social and industrial incapacity was severe. 

By October 1952 rating decision, the RO, after reviewing the August 1952 VA examination report, indicated that the schizophrenic reaction was "now disclosed as a separate entity and [was] not related to the neurotic depressive reaction as disclosed during his period of active service."  The RO denied a compensable rating for the service-connected anxiety reaction, and also found that the Veteran's schizophrenia reaction was not incurred or aggravated during service. 

By letter dated in October 1952, the RO advised the Veteran that a review of his claim had been made in connection with the August 1952 VA examination report, and that as a result of this review, no change had been found in the degree of his nervous condition and that the disability rating of zero percent was confirmed and continued.  The notice letter contained no mention of the RO's consideration and denial of service connection for schizophrenia. 

Received in September 1953 was a memorandum from the Veteran's representative, which referenced two attachments.  The first attachment was a note from a private physician, Dr. Rau, indicating he had treated the Veteran at St. Francis Hospital from February 1953 to May 1953 for a nervous illness, and that he had been seeing the Veteran in the office at three week intervals.  The second attachment was a letter authorizing St. Francis Hospital to release to VA the Veteran's records from his period of hospitalization from February 1953 to May 1953. 

A report from St. Francis Hospital showed that the Veteran was hospitalized from February to May 1953, and the diagnoses included schizophrenic reaction, paranoid type, and the prognosis was guarded.  It was noted that he had developed a fear of someone coming after him very suddenly approximately two weeks prior, and that since that time he lost interest in practically everything.  He had spent the past weeks in bed most of the time, and talked more than usual, mostly of the past, and of cheating people and of making restitution.  He had been unable to sleep and was taking sedatives, and his memory and orientation seemed normal.  He had no suicidal tendencies.  On discharge it was noted that the Veteran had a gradual onset of disturbed and delusional behavior shortly before his admission, but at the time of his admission examination he showed no evidence of neurological disease of the central or peripheral nervous system.  From a psychiatric point of view, he expressed delusions of persecution and grandiose delusions.  There was a disassociation of mental content and emotional response. 

In a confirmed and continued rating sheet (VA Form 8-564b), dated in December 1953, the RO indicated that the case had been reviewed based on Dr. Rau's statement and the hospitalization report from St. Francis Hospital, which were received subsequent to the prior rating action dated in October 1952.  The RO found that the evidence did not warrant change in the service-connected status or evaluation of any disability.  The October 1952 RO decision was thereby confirmed and continued. 

In a letter dated in January 1954, the RO advised the Veteran that his claim for disability benefits had been carefully reviewed based on all the evidence of record, and it had been determined that his treatment at St. Francis Hospital was for disabilities not related to any condition incurred in military service.  The RO also noted that it had been determined that no change was warranted in the prior rating action, which was confirmed and continued at zero percent. 

Received from the Veteran in October 1957 was a request for an increase in compensation, along with two notes from private physicians.  In one statement, dated in September 1957, Dr. Dee indicated that the Veteran was under his care in 1954 and 1955 for hypertension and a nervous disorder.  In the other statement, dated in August 1957, Dr. Dixon provided specific dates of treatment for the Veteran, but did not indicate for which disability the treatment was rendered. 

In the October 1957 confirmed and continued rating decision (VA Form 8-564b), the RO indicated that the case had been reviewed based on the evidence received subsequent to the prior rating action dated in October 1952, and found that the evidence did not warrant change in the service-connected status or evaluation of any disability, and the October 1952 decision was confirmed and continued.  By letter dated in October 1957, the Veteran was advised of the RO's rating decision. 

Received in December 1957 was a letter from the Veteran in which he indicated he was submitting more information for "restoration of my old pension."  He submitted a letter from Dr. Dixon dated in October 1957, in which Dr. Dixon indicated treating the Veteran for the past three to four years for a nervous condition, manifested by tension, nerves, anxiety, and apprehension that was "related to military service." 

In January 1958, the RO requested from the VA Chief Medical Officer that a social and industrial survey be conducted to determine the Veteran's adjustment before entrance into service, with particular reference as to whether he manifested any neurosis prior thereto. 

An undated note in the file, apparently by the RO in seeking a medical opinion in this matter, shows that regarding "anxiety reaction," the Veteran had been denied service connection for schizophrenic reaction, first diagnosed on VA examination in August 1952.  It was noted that in 1953, the Veteran was hospitalized at St. Francis Hospital for the same psychosis.  The RO indicated that if a psychosis was now found, an opinion should be rendered as to whether this condition is a maturation of the service-connected psychoneurosis. 

Of record is a report of a VA Social and Industrial Survey conducted by a VA social worker. 

On a VA psychiatric examination in May 1958, the examiner indicated that at that time there was no evidence of any affective disorders or psychosis, and the Veteran reported he no longer experienced any hallucinations, delusions, paranoid trends, ideas of reference, phobias, or compulsive obsessive traits.  The examiner opined that the Veteran still suffered from anxiety symptoms which resulted in his discharge from service.  The examiner opined that the psychotic episode the Veteran experienced in 1952 was "not immaturation [sic]" of his service-connected disability, and that the Veteran had made a full recovery from this psychosis within a brief period of time.  The examiner indicated that since 1953, the Veteran had had no treatment of a psychiatric nature, but did visit his family physician because of recurrent episodes of restlessness, insomnia, and tension.  The diagnoses included anxiety reaction, chronic, mild to moderate, manifested by tension, restlessness, insomnia, and headaches in an individual who enjoyed a pampered existence prior to service.  The diagnoses also included schizophrenic reaction, paranoid, acute, diagnosed in 1952, and was considered to be in full remission, with no residuals and no disability resulting therefrom, either socially or industrially.  Although the report indicates the Veteran's schizophrenic reaction was "not considered in full remission [emphasis added]", it appears that this apparently contradictory statement is a typographical error, based on reviewing the report in its entirety and the supporting rationale provided by the VA examiner. 

By May 1958 rating decision, the RO indicated that the issue on appeal was "[e]valuation of anxiety reaction and service connection for a psychosis."  In this rating decision, the RO basically confirmed and continued the October 1952 rating decision.  By letter dated in June 1958, the RO advised the Veteran that his reopened claim for an increased service-connected evaluation for a nervous condition had been reviewed, in connection with the medical evidence of record, and that the findings disclosed there was no industrial or social impairment and that he had been employed earning about $250 monthly.  The RO indicated that the medical findings did not show such a severity to warrant a compensable evaluation for the Veteran's nervous condition, and that the prior determination of zero percent for his service-connected nervous condition was confirmed and continued.  However, the June 1958 notification letter contained no mention of the RO's decision denying service connection for a psychosis.

A hospital summary shows that the Veteran was hospitalized from April to June 1967 because his family doctor and pharmacist had cut off his prescription of Seconal, of which he had been taking as a sleep aid in addition to variable amounts of alcohol.  Psychological testing suggested a dissocial individual who was prone to drug addiction.  He was considered competent and employable and was discharged after being prescribed Librium and placed on a new medication regimen. 

Received from the Veteran in June 1967 was a letter in which he indicated he had been hospitalized at the Leech Farm VA Hospital, and he requested that the RO "reconsider this claim." 

In July 1967, the RO issued a confirmed rating decision, noting that evidence was received subsequent to the October 1952 rating decision.  The RO indicated that the cited hospital summary showed the primary reason for hospitalization was drug addiction.  In a letter dated in July 1967, the RO advised the Veteran that his claim for increased benefits had been reviewed, and that the hospital summary showed the primary reason for his hospitalization was not due his service-connected nervous condition, and therefore, there was no change in the previous evaluation of zero percent for his nervous condition. 

Received from the Veteran in July 1967 was a notice of disagreement, and the RO issued a statement of the case that same month.  In August 1967, the Veteran filed a substantive appeal (VA Form 1-9). 

On VA psychiatric examination in November 1967, the Veteran stated he felt depressed, confused, jumpy, and restless, and had difficulty sleeping.  He was often agitated, expressed resentment towards others, and expressed many fears.  He reported he was last employed in 1966 as a driver salesman and had been totally unemployed since he left the hospital in June 1967.  He spent most of his time at home, occasionally took walks, enjoyed watching television, had few social and recreational outlets, and admitted to having difficulty getting along with others.  On mental status examination he was confused, withdrawn, seldom smiled, and showed little interest in the examination.  His output was relevant and coherent, but vague and at times evasive.  He was oriented in all spheres.  His judgment was impaired, his memory and concentration were fair, and his insight was partial.  There was no evidence of any affective disorders or psychosis, and he denied hallucinations, delusions, and expressed some ideas of reference and vague paranoid trends.  His mood was depressed, but he denied suicidal tendencies.  His affected was blunted.  The diagnosis was anxiety reaction, chronic, moderately severe, manifested by insomnia, tension, restlessness, vague ideas of persecution, fears, tremulousness, social and industrial inadaptability, with schizoid tendencies. 

By December 1967 rating decision, the RO granted a 10 percent rating for psychoneurosis, anxiety, effective from April 19, 1967.  In subsequent rating decisions dated in February and March 1968, the RO confirmed the December 1967 rating decision and denied a rating in excess of 10 percent for psychoneurosis. 

By July 1968 decision, the Board denied a rating in excess of 10 percent for the service-connected anxiety reaction. 

In August 1968, the RO issued a rating decision denying a rating in excess of 10 percent for psychoneurosis, anxiety. 

Received in April 1969 was the Veteran's claim for an increased rating, along with a statement from a VA physician, indicating that the Veteran had been under treatment at their clinic for a nervous condition. 

In July 1969, the Veteran underwent a VA examination and the diagnosis was anxiety reaction, chronic, moderately severe, manifested by insomnia, restlessness, vague ideas of reference, and poor social and industrial adjustment in an individual with a schizoid type of personality. 

By August 1969 rating decision, the RO granted an increased, 30 percent, rating for anxiety reaction, effective from April 2, 1969. 

Received from the Veteran's representative in March 1970 was a letter claiming the Veteran was unable to work due to his service-connected disabilities, and claiming entitlement to an increase in his disability. 

In June 1970, the Veteran underwent a VA examination and the diagnosis was anxiety reaction, chronic, moderately severe, manifested by somatization, insomnia, restlessness, ideas of reference, marginal social and industrial adjustment throughout his life, in an individual with a schizoid type of personality and borderline intelligence. 

By August 1970 rating decision, the RO denied a rating in excess of 30 percent for the service-connected anxiety reaction.  By letter dated in August 1970, the Veteran was advised of the RO's rating decision. 

In the June 1974 rating decision, it was noted that the Veteran had been granted a 100 percent rating for the service-connected nervous condition, specified as anxiety reaction, effective from March 30, 1974 through April 30, 1974, apparently based on the Veteran's hospitalization at the Pittsburgh VA Hospital.  The 30 percent for the service-connected anxiety reaction was continued effective from May 1, 1974. 

In subsequent rating decisions dated in September 1974, February 1975, and March 1976, the RO continued to deny a rating in excess of 30 percent for the service-connected anxiety reaction. 

A VA psychiatric examination conducted on March 19, 1976, shows that the Veteran had been previously seen by the same examiner in 1975, who felt at the time that the Veteran had an anxiety neurosis with features of an inadequate character disorder and schizoid features.  At the March 1976 examination, the Veteran was dressed in old and torn clothing, nervously paced around the examination room and refused to sit, and displayed an inappropriate and flat affect with disorganized thoughts and evidence of experiencing auditory hallucinations.  He displayed little apparent insight into his psychiatric condition and the examiner was uncertain of the Veteran's mental competence.  The examiner noted that the Veteran appeared to be psychotic and diagnosed him with paranoid schizophrenia with disorganized thinking, delusions, and auditory hallucinations, with symptoms of anxiety also present.  The examiner also expressed his opinion that "[f]rom this interview, the [Veteran's] present diagnosis appears probably to be a maturation of the previous diagnosis of neurosis and personality disorder."  

In a March 1976 rating decision, the RO indicated that the findings made on the March 1976 VA examination warranted continuation of the 30 percent evaluation currently in effect for the Veteran's service-connected anxiety reaction.  The RO further found that the findings made on the March 1976 VA examination showed that the Veteran's more seriously disabling conditions were related to non-service-connected schizophrenia with personality disorder. 

Received from the Veteran's representative was a letter dated December 30, 1976, in which the Veteran's representative requested, based on the March 1976 VA examination, that the Veteran be considered for service connection for schizophrenia as a maturation of his service-connected anxiety reaction. 

On a VA examination in March 1977, conducted by the same VA examiner as in March 1976, the examiner opined that the Veteran appeared to be psychotic, and the most likely diagnosis appeared to be that of schizophrenia, undifferentiated type, which appeared to be in poor remission, and was a maturation of his previous diagnosis of anxiety neurosis and a schizoid personality. 

By June 1977 rating decision, the RO denied service connection for psychosis as a maturation of the service-connected anxiety reaction.  The RO reviewed the evidence of record in detail and concluded that the Veteran's currently diagnosed schizophrenia, undifferentiated type, diagnosed some 30 years following discharge from service, was not a maturation of his service-connected neurosis. 

Received from the Veteran in March 1978 was a notice of disagreement.  In March 1978, the RO issued a statement of the case on the issue of entitlement to service connection for a psychosis condition. 

By April 1978 rating decision, the RO indicated the appeal was for service connection for psychosis as being a maturation of the service-connected anxiety reaction.  The RO indicated that an appeal had been taken from the June 1977 rating decision, and that after considering all the evidence of record, the June 1977 rating decision was confirmed. 

Shortly thereafter, in April 1978, the Veteran was notified that his case was being forwarded to the Board for disposition.  A hearing transcript shows that in May 1978, the Board was presented the contentions from the Veteran's representative as to the assignment of service connection for psychosis as being a maturation of the Veteran's service-connected anxiety neurosis. 

By November 1978 decision, the Board granted service connection for schizophrenia.  The Board found that the veteran's psychiatric condition which was present during service and for which service connection had been established could not be disassociated from his current psychiatric disability.  The Board concluded that under these circumstances, service connection for the Veteran's presently diagnosed psychosis was in order. 

By March 1979 rating decision, the RO implemented the Board's November 1978 decision granting service connection, and granted a 100 percent disability rating for schizophrenic reaction, undifferentiated type, effective from December 30, 1976.  The RO continued the 30 percent rating assigned for the Veteran's anxiety reaction, effective from March 1, 1974.  A review of the claims file does not indicate that actual notice of this decision was ever sent to the Veteran.

The March 1979 rating decision was later reviewed by the RO on its own initiative, after over a decade had elapsed.  The RO determined in a June 1989 rating decision that there was CUE in the March 1979 decision for assigning a separate evaluation for the Veteran's service-connected schizophrenic reaction, which violated the rule against pyramiding per 38 C.F.R. § 4.14.  The RO indicated that the present rating decision effectuated the assignment of a single evaluation for the Veteran's overall psychiatric disability, which appeared to be more so in the nature of a psychosis than a neurosis.  The RO then assigned a 70 percent disability rating for schizophrenic reaction, undifferentiated type, with anxiety reaction, effective from September 1, 1989.  The June 1989 rating decision did not address or otherwise disturb the March 1979 rating decision's assignment of an effective date of December 30, 1976, for the award of service connection for schizophrenia.  In July 1989, the Veteran initiated an appeal, expressing disagreement only with the 70 percent rating assigned for schizophrenic reaction.  

By April 1994 decision, the Board determined that restoration of a schedular rating of 100 percent was warranted for the Veteran's service-connected psychiatric disability, based on a finding that material and sustained improvement in the Veteran's psychiatric disability had not been demonstrated.

By May 1994 rating decision, the RO effectuated the Board's decision and restored the 100 percent rating for the Veteran's schizophrenic reaction, undifferentiated type, with anxiety reaction, effective from September 1, 1989. 

Received from the Veteran in March 2008 was a statement (VA Form 21-4138) in which he indicated he wanted to file an appeal from 1948 to 1976 because of the denial of his claim. 

Received from the Veteran in May 2008 was a statement (VA Form 21-4138) in which he claimed entitlement to an earlier effective date for his service-connected schizophrenia. 

By August 2008 rating decision, the RO denied entitlement to an earlier effective date for service connection for schizophrenic reaction, undifferentiated type, with anxiety reaction, including as due to clear and unmistakable error. The RO indicated that the 100 percent rating was to be continued from December 30, 1976. 

(c.) Analysis: Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  This rule holds true in cases of de novo claims for service connection, except when a claim is received within one year after separation from service, in which case the effective date of the award is the day following separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.400(b)(2)(i) (2011). 

An unappealed August 1946 rating decision granted service connection for neurasthenia and assigned a 10 percent disability rating, effective from July 18, 1946.  That decision is final and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 3.105(a); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  (As explained below the October 1952 rating decision and the August 2008 rating decision, insofar as they denied service connection for schizophrenia and an earlier effective date for the grant of service connection for schizophrenia, respectively, may not be the subject matter of a CUE claim). 

The Veteran essentially contends he should be entitled to an effective date prior to December 30, 1976 for the grant of service connection for schizophrenic reaction.  His representative has requested that an earlier effective date, back to 1946, be granted.  Additionally, the Veteran's representative has advanced several arguments in support of the Veteran's claim, and the Board will attempt to list the arguments advanced on the Veteran's behalf. 

First, the representative has contended that this matter turns on the interpretation of the November 1978 Board decision, and claims that the RO, in the August 2008 rating decision, committed CUE in rendering that decision.  In that regard, the Board notes that the August 2008 rating decision is not a final decision (as it is the rating decision on which this current appeal is based), and therefore, may not be revised or reconsidered based on a CUE claim.  38 C.F.R. § 3.105(a).  Secondly, the Veteran's representative has contended that this appeal should not be viewed as a reopened claim (as the RO did in the August 2008 rating decision and the November 2009 statement of the case), but rather that this should be viewed as a continuation of the claim filed by the Veteran in 1946, after he was discharged from service, and therefore an earlier effective date should be assigned.  In that regard, the Veteran's representative has contended that the Veteran "never received a notice of denial of the appeal that he did file in 1952", and that he was "not notified of the denial of service connection" for schizophrenic reaction in the October 1952 rating decision; thus the October 1952 decision did not become final and therefore his representative's December 30, 1976 letter should not be considered a reopened claim.  Thirdly, the Veteran's representative has also contended, in general, that there was CUE committed in the RO rating decisions pertaining to the issue of entitlement to service connection for schizophrenia that were rendered during the course of the claim. 

Received in October 2009 from the Veteran's representative was a letter in which he indicated that the evidence of record supported a 50 percent disability rating for the Veteran's mental condition from service discharge to September 1952; a 70 percent disability rating from September 1952 to December 30, 1976; and a 100 percent disability rating effective from December 30, 1976.  To the extent that the Veteran's representative has requested that his service-connected schizophrenia be granted an effective date back to 1946, with various staged disability ratings assigned, the Board notes that the issue on appeal is entitlement to an earlier effective date for the grant of service connection for schizophrenia (or schizophrenic reaction) and not an earlier effective date claim regarding the disability ratings assigned for schizophrenia (or schizophrenia reaction).  Thus, the Board will not herein consider earlier effective dates for the various disability ratings assigned. 

According to the statute and regulation, the effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, as noted above, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The Veteran essentially contends that the effective date for the grant of service connection for schizophrenia or schizophrenic reaction should be in 1946, or, in the alternative, 1952. 

While the Veteran contends that his original claim was filed in 1946, within one year after he separated from service, as explained below, the Board finds that there is no indication that the Veteran filed any claim (formal or informal) for schizophrenia or schizophrenic reaction in the year subsequent to service. Accordingly, the applicable regulation dictates that the effective date is the later of the date of receipt of the claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Additionally, the Board finds that, based upon the applicable laws and regulations, it is the date of the claim (as the later of the date of receipt of the claim or the date entitlement arose), not the date of onset of an illness or disability, which is the determining criterion for the award of an effective date of service connection in this case.  Therefore, while the Veteran contends (and the Board can accept, solely for the purpose of our present analysis) that his schizophrenia was a maturation of a nervous condition that began many years prior to December 1976, as explained above, that is not a basis upon which the Board may award him an earlier effective date for the establishment of service connection.  Rather, it is the date of the receipt of the claim or the date entitlement arose which controls. 

The Board notes that the Veteran and his representative have alleged several arguments that relate to the question of whether the October 1952 rating decision is final, as opposed to whether it contains clear and unmistakable error.  Because the rules with respect to clear and unmistakable error apply only to final rating decisions, the Board will address the finality issue first. 

As noted above, the determination of the presence of clear and unmistakable error in the October 1952 rating decision would be based on the evidence of record and the law in effect at the time of that rating decision.  Therefore, the representative's arguments concerning current law regarding required notice of a decision or furnishing appellate rights are inapplicable. 

The Veteran, through his representative, has essentially argued that he did not receive notice that the October 1952 rating decision included a denial of service connection for a schizophrenic reaction, such that the decision therefore is not final.  While there is a notification letter regarding the October 1952 rating decision, which was mailed to the Veteran at his address of record at that time, showing that he in fact was sent notice of the determination, the letter did not specifically indicate that service connection for schizophrenic reaction was denied.  Rather, the October 1952 letter merely indicated that a compensable rating for the service-connected nervous condition was denied. 

The Board therefore finds, based on the fact that the Veteran was sent notice of the denial of a compensable rating for his service-connected nervous condition, that the October 1952 rating decision was final as to the portion of the decision that denied a compensable rating for his service-connected nervous condition.  With regard to the portion of the October 1952 rating decision that denied service connection for schizophrenia, the Board acknowledges that the Veteran did not receive notice of that denial.  Thus, because of the lack of notification to the Veteran, the October 1952 rating decision was non-final as to the denial of service connection for schizophrenia.  The Board also finds that the RO in October 1952 acted sua sponte in rendering the decision as to service connection for schizophrenia, based on the fact that there was no claim for service connection for schizophrenia pending at that time.  Although the record reflects that the Veteran had not filed a claim (formal or informal) for schizophrenia prior to October 1952, and there is no claim for service connection for schizophrenia from the Veteran that may be inferred from the record, because VA had evidently taken upon itself to raise and address the matter in the October 1952 rating action, the Board will regard the claim of service connection for schizophrenia to have been raised on the Veteran's behalf in October 1952, in the absence of any controlling legal authority otherwise prohibiting such a conclusion.  This view is consistent with the historically paternalistic and pro-veteran laws, regulations, and policies that have guided and governed VA since its creation. 

Thus, the Board finds that based on the above analysis and the fact that the portion of the October 1952 rating decision that denied service connection for schizophrenia was non-final, that portion of the October 1952 rating decision may not be revised or reconsidered based on a CUE claim.  38 C.F.R. § 3.105(a).  The record reflects that the Veteran's representative has essentially claimed that CUE was committed in October 1952 because the Veteran was not notified of the rating decision.  However, because that portion of the October 1952 rating decision is non-final, that portion cannot be the subject matter of a CUE claim.  The Board notes that from the record it does not appear that either the Veteran or his representative have alleged CUE in the final portion of the October 1952 rating decision which denied entitlement to a compensable rating for a nervous condition.  Thus, the matter of whether there was CUE in the October 1952 rating decision may not be considered herein. 

Having acknowledged that there was a pending non-final claim for service connection for schizophrenia since October 1952, the Board notes that the October 1952 decision was subsequently subsumed by the November 1978 Board decision, which granted in full the Veteran's then-pending claim of service connection for schizophrenia.  Although the Veteran appealed the rating decision dated in June 1977, which denied service connection for schizophrenia, his appeal of that decision (and the notice he received of the June 1977 determination regarding the issue of service connection for schizophrenia) encompasses that part of the prior non-final rating decision of October 1952 that addressed the same issue.  (See Juarez v. Peake, 21 Vet. App. 537 (2008).)  Thusly, that part of the rating decision of October 1952 addressing entitlement to service connection for schizophrenia, having been subsumed by the November 1978 Board decision, may not be subjected to review for CUE.  38 C.F.R. §  20.1104.

As discussed above, the Board finds that the non-final claim for VA compensation for schizophrenia that was pending since October 1952 was subsumed by the November 1978 Board decision granting the claim.  However, the Board notes that on careful review of the Veteran's claims file, it appears that actual notice of the March 1979 rating decision that implemented the Board's allowance and assigned a 100 percent rating and an effective date of December 30, 1976 for the compensation award, was not provided to the Veteran.  The Board therefore finds, in pertinent part, that the March 1979 rating decision remained non-final with respect to the effective date assigned.  (As previously discussed, the issue of the propriety of the rating assigned to schizophrenia by the March 1979 rating decision is not before the Board in the present appeal.)  

The law and regulation governing assignments of effective dates for awards of VA compensation on the basis of direct service connection provide that the effective date of such awards will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Board has conceded that the date of receipt of the Veteran's claim for service connection for schizophrenia was in October 1952.  However, throughout the pendency of this claim, the relevant clinical evidence does not objectively demonstrate a definitive nexus between the Veteran's schizophrenia and his military service at any time prior to March 19, 1976, which is the date of the VA psychiatric examination that first established that the Veteran's schizophrenia diagnosis was a maturation of his service-connected anxiety neurosis.  All objective medical evidence of record prior to this date shows only that the Veteran's schizophrenia was deemed to be a separate clinical diagnosis that was unrelated to his service-connected anxiety neurosis.  Therefore, the Board finds that the earliest factually ascertainable date on which the Veteran's actual entitlement to VA compensation for schizophrenic reaction arose is March 19, 1976.  As the date that his entitlement arose is later than the date of his claim, it is the proper effective date to assign for the award of direct service connection for schizophrenia.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  On this basis, the Veteran's claim for an effective date prior to December 30, 1976, for a grant of service connection for schizophrenic reaction is thusly granted.


ORDER

An effective date of March 19, 1976, for an award of service connection for schizophrenia is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


